DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed January 12, 2022.
	Claims 1-9 are pending.  Claim 4 is amended.  Claims 10-20 are withdrawn due to an Election/Restriction Requirement.  Claim 1 is independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on May 6, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art, Figures 1-2 of Applicant’s Specification (hereinafter “AAPA”).
Regarding independent claim 1, AAPA discloses a memory system (AAPA, Figs. 1-2) comprising:
a first central processing unit (AAPA, Fig. 1: CPU1);
a first memory module connected to the first central processing unit by a first channel (AAPA, Fig. 1: DIMM connected to CPU1 by CH1);
a second memory module connected to the first central processing unit by a second channel (AAPA, Fig. 1: DIMM connected to CPU1 by CH2); and
a third memory module connected to the first central processing unit by a third channel (AAPA, Fig. 1: DIMM connected to CPU1 by CH3).
AAPA’s memory system is not just substantially identical to the claimed “memory system,” it is identical, where the differences reside only in the remaining limitations relating to function and properties.
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because AAPA’s memory system (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I) (quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).
Regarding claim 2-8, AAPA’s memory system is not just substantially identical to the claimed “memory system,” it is identical, where the differences reside only in the remaining limitations of claims 2-8 relating to function and properties.
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because AAPA’s memory system (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I) (quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”).  Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 9, AAPA discloses a second central processing unit (AAPA, Fig. 1: CPU2) in communication with the first central processing unit (AAPA, Fig. 1: CPU1);
a fourth memory module connected to the second central processing unit through a fourth channel (AAPA, Fig. 1: DIMM connected to CPU2 by CH4);
a fifth memory module connected to the second central processing unit through a fifth channel (AAPA, Fig. 1: DIMM connected to CPU2 by CH5); and
a sixth memory module connected to the second central processing unit through a sixth channel (AAPA, Fig. 1: DIMM connected to CPU2 by CH5).
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DIMMs and The Intel Nehalem Memory Architecture Connection, July 20, 2011, published in DeinosCloud by PiroNet (hereinafter “INMAC”).

    PNG
    media_image1.png
    832
    1174
    media_image1.png
    Greyscale

Regarding independent claim 1, INMAC discloses a memory system (The Intel Nehalem Memory Architecture as shown in Examiner’s Markup) comprising:
a first central processing unit (see Examiner’s Markup The Intel Nehalem Memory Architecture);
a first memory module connected to the first central processing unit by a first channel (see Examiner’s Markup The Intel Nehalem Memory Architecture);
a second memory module connected to the first central processing unit by a second channel (see Examiner’s Markup The Intel Nehalem Memory Architecture); and
a third memory module connected to the first central processing unit by a third channel (see Examiner’s Markup The Intel Nehalem Memory Architecture).
The Intel Nehalem Memory Architecture is not just substantially identical to the claimed “memory system,” it is identical (see Examiner’s Markup The Intel Nehalem Memory Architecture) where the differences reside only in the remaining limitations relating to function and properties.
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because INMAC memory system (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I) (quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Notably, INMAC, shown in DeinosCloud by PiroNet on July 20, 2011, is identical to applicant’s Figures 1-2 and applicant appears to be in a better position to explain the differences between their apparatus and the INMAC. Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, INMAC discloses wherein each of the first memory module, the second memory module, and the third memory module comprises a plurality of memories (see INMAC non-patent literature attached in this Office Action, page 4, table of grouping the different DIMM capacity, DIMM capacity section).
As discussed above, INMAC’s memory system is not just substantially identical in structure to the claimed “memory system,” it is identical, where the differences reside only in the remaining limitations relating to function of “write writing data in a first area thereof and a second area thereof in response to the address, in the mirroring mode.”
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claims 3-8, as discussed above, INMAC’s memory system is not just substantially identical in structure to the claimed “memory system,” it is identical, where the differences reside only in the remaining limitations of claims 3-8 relating to function and properties.
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 9, INMAC discloses a second central processing unit in communication with the first central processing unit (see The Intel Nehalem Memory Architecture as shown in Examiner’s Markup);
a fourth memory module connected to the second central processing unit through a fourth channel (see Examiner’s Markup The Intel Nehalem Memory Architecture);
a fifth memory module connected to the second central processing unit through a fifth channel (see Examiner’s Markup The Intel Nehalem Memory Architecture); and
a sixth memory module connected to the second central processing unit through a sixth channel (see Examiner’s Markup The Intel Nehalem Memory Architecture).
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HP ProLiant DL360 Generation 7 QuickSpecs, March 23, 2013 (hereinafter “DL360 G7 Specs”).
Regarding independent claim 1, DL360 G7 Specs discloses a memory system comprising: a first central processing unit; a first memory module connected to the first central processing unit by a first channel; a second memory module connected to the first central processing unit by a second channel; and a third memory module connected to the first central processing unit by a third channel (see DL360 G7 Specs, page 1: Up to two Intel processors, Eighteen DIMM slots, see also page 3, Memory Section: 3 channels per processor, see also page 3, Memory protection section: Mirroring mode).
DL360 G7 Specs memory system is substantially identical to the claimed “memory system,” where the differences reside only in the remaining limitations relating to function and properties.
The MPEP explains that examiners are to presume claimed functions are inherent when the prior art apparatus is substantially identical to the claimed apparatus. See esp. MPEP 2112.01(I) (Product and Apparatus Claims – When the Structure Recited in the Reference is Substantially Identically to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent). Because DL360 G7 Specs memory system (the prior art apparatus) is substantially identical to claimed device, the claimed functions are presumed inherent. See MPEP 2112.01(I).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I) (quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicant is reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claims 2-8, as discussed above, DL360 G7 Specs memory system is substantially identical in structure to the claimed “memory system,” where the differences reside only in the remaining limitations of claims 3-8 relating to function and properties.
For product claims, when the structure recited in the reference is substantially identical to the claimed device, the claimed properties or functions are presumed to be inherent.  See MPEP 2112.01(I).  To adequately demonstrate patentability for the device claim, applicant bears the burden to: (1) show that the prior art device and the claimed device are not substantially identical; or (2) prove that the prior art device is not capable of performing the functions or exhibit the properties recited. MPEP 2112.01(I).
Regarding claim 9, DL360 G7 Specs discloses a second central processing unit in communication with the first central processing unit; a fourth memory module connected to the second central processing unit through a fourth channel; a fifth memory module connected to the second central processing unit through a fifth channel; and a sixth memory module connected to the second central processing unit through a sixth channel (see DL360 G7 Specs, page 1: Up to two Intel processors, Eighteen DIMM slots, see also page 3, Memory Section: 3 channels per processor, see also page 3, Memory protection section: Mirroring mode).
Response to Arguments
Applicant's arguments filed with respect to claim 1 have been fully considered but they are not persuasive.
With respect to independent apparatus claim 1, Applicant asserts that AAPA fails to disclose or suggest the specific configuration that “each of the first memory module, the second memory module, and the third memory module is configured to write the same data in a data area thereof and a mirroring data area thereof in response to an address, in a mirroring mode.  In addition, applicant note these limitations are not merely properties or functions but specific configurations of the memory system as to how the memory system is configured to perform an on-die mirroring operation in a mirroring mode, and thus should be given patentable weights.  Therefore, the above arguments prove that (i) the device of AAPA and the memory system of claim 1 are not the same and (ii) the memory system of AAPA does not possess the claimed configurations, see Applicant’s Remarks page 11-13.  Furthermore, Applicant asserts that Examiner fail to establish a prima facie case of anticipation because the alleged functional limitations is not an inherent characteristic of the alleged AAPA, see Applicant’s Remarks page 13.  
These particular remarks are not considered persuasive since claim 1 is constructed as a product claim, AAPA’s structure is substantially identical to the structure claimed.  Where the claimed and prior art product are identical or substantially identical in structure or composition, the claimed properties and function are presumed to be inherent, as described above.  Furthermore, manner of operating the device does not differentiate apparatus claim from the prior art, because apparatus claims cover 
Therefore, the rejections are considered proper and maintained.
The other claims were argued for substantially the same reasons as claim 1, and the arguments are not persuasive for the same reasons.
The anticipation rejections over DIMMs and The Intel Nehalem Memory Architecture Connection and over HP ProLiant DL360 Generation 7 QuickSpecs have not been addressed in Applicant’s Remarks.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825